Citation Nr: 1644985	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.

In October 2015, the Board remanded the appeal for additional development. The case has since returned to the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

The record is inadequate to determine whether there is underlying pathology or disability.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination.  The purpose of the examination i8s to determine whether there is underlying pathology to account for the Veteran's complaints regarding the hands.  The examiner must specifically rule in or rule out the presence of arthritis.

If upon completion of the above action the claim remains denied, the case should be returned after compliance with appellate procedure.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




